Case 5:18-cr-03409-KG Document 32 Filed 10/17/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT 9-2 OF NEL

20180CT 17 PM 4:47 O~

CLERK-LAS CRUCES

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
) ses al
Plaintiff, )  CRIMINALNO, \S CAAA
)
Vs. ) Count 1: 18 U.S.C. § 1203(a): Conspiracy
) to Take a Hostage;
MAXIMO GONZALEZ-SEBASTIAN, )
a.k.a. Salvador Hernandez Gutierrez, ) Counts 2-4: 18 U.S.C. §§ 1203(a) and 2:
a.k.a. Salvador Hernandez, ) Hostage Taking; 18 U.S.C. § 2: Aiding
a.k.a. Everaldo Valencia-Jimenez, ) and Abetting.
a.k.a. “Shakira,” )
CRISTIAN GARCIA-GUTIERREZ, )
a.k.a. Juan Andres-Juan, and )
TOMAS FELICIANO FRANCISCO- )
PEDRO, )
a.k.a. Tomas Humberto-Camacho, )
)
Defendants. )
INDICTMENT
The Grand Jury charges:
Count |

Beginning on or about July 21, 2018, and continuing to on or about July 26, 2018, in
Chaves County, in the District of New Mexico, and elsewhere, the defendants, MAXIMO
GONZALEZ-SEBASTIAN, a.k.a. Salvador Hernandez, a.k.a. “Shakira,” CRISTIAN
GARCIA-GUTIERREZ, and TOMAS FELICIANO FRANCISCO-PEDRO,
unlawfully, knowingly and intentionally combined, conspired, confederated, agreed, and acted
interdependently with each other and with other persons whose names are known and unknown
to the Grand Jury, to seize and detain and threaten to kill, to injure, and to continue to detain
another person in order to compel a third person to do any act, specifically, to pay a sum of
United States currency, as an explicit and implicit condition for the release of the person

detained.
 

Case 5:18-cr-03409-KG Document 32 Filed 10/17/18 Page 2 of 3

In violation of 18 U.S.C. § 1203(a).
Count 2
Beginning on or about July 21, 2018, and continuing to on or about July 26, 2018, in
Chaves County, in the District of New Mexico, and elsewhere, the defendants, MAXIMO
GONZALEZ-SEBASTIAN, a.k.a. Salvador Hernandez, a.k.a. “Shakira,” CRISTIAN
GARCIA-GUTIERREZ, and TOMAS FELICIANO FRANCISCO-PEDRO, intentionally
seized and detained, and threatened to kill, to injure, and to continue to detain another person,
specifically, O.P.F., in order to compel a third person to do any act, specifically, to pay a sum of
United States currency, as an explicit and implicit condition for the release of the person
detained.
In violation of 18 U.S.C. §§ 1203(a) and 2.
Count 3
Beginning on or about July 21, 2018, and continuing to on or about July 26, 2018, in
Chaves County, in the District of New Mexico, and elsewhere, the defendants, MAXIMO
GONZALEZ-SEBASTIAN, a.k.a. Salvador Hernandez, a.k.a. “Shakira,” CRISTIAN
GARCIA-GUTIERREZ, and TOMAS FELICIANO FRANCISCO-PEDRO, intentionally
seized and detained, and threatened to kill, to injure, and to continue to detain another person,
specifically, A.P.F., in order to compel a third person to do any act, specifically, to pay a sum of
United States currency, as an explicit and implicit condition for the release of the person

detained.

In violation of 18 U.S.C. §§ 1203(a) and 2.
 

Case 5:18-cr-03409-KG Document 32 Filed 10/17/18 Page 3 of 3

Count 4

From on or about July 21, 2018, and continuing to on or about July 26, 2018, in Chaves
County, in the District of New Mexico, and elsewhere, the defendants, MAXIMO
GONZALEZ-SEBASTIAN, a.k.a. Salvador Hernandez, a.k.a. “Shakira,” CRISTIAN
GARCIA-GUTIERREZ, and TOMAS FELICIANO FRANCISCO-PEDRO, intentionally
seized and detained, and threatened to kill, to injure, and to continue to detain another person,
specifically, E.A.R., in order to compel a third person to do any act, specifically, to pay a sum of
United States currency, as an explicit and implicit condition for the release of the person
detained.

In violation of 18 U.S.C. §§ 1203(a) and 2.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 
    

Assistant United States Attorney

~

Aa 3:16 PM
